                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


MICHAEL ANTYON HENDERSON                                                                 PLAINTIFF

V.                                                                          NO. 3:18CV00093-JMV

NANCY BERRYHILL
COMMISSIONER OF SOCIAL SECURITY                                                        DEFENDANT



                       ORDER ON PETITION FOR ATTORNEY FEES

       Before the Court are Plaintiff’s motion [17] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Defendant’s response [19], and Plaintiff’s

reply [20].

       In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [16] dated

March 21, 2019, this Court remanded this case to the Social Security Administration for further

proceedings. Plaintiff now seeks an award of attorney fees made payable to his counsel in the

amount of $4,977.00, which represents 25 hours at a rate of $199.08 for work in 2018 and 2019.

The Acting Commissioner objects to the fee request on the grounds that any fee award should be

made payable to Plaintiff, not directly to his counsel, and the number of hours used to calculate

the award is “artificially inflated” because Plaintiff’s itemization reflects billing in half-hour

increments. The Acting Commissioner suggests a 10% reduction of attorney time (2.5 hours) is

warranted. In his reply Plaintiff states, inter alia, that the itemization is an accurate

representation of time spent and that counsel rounded down in calculating the time spent.

       The Court has thoroughly considered the submissions of the parties and finds the

Commissioner’s objections are well taken. First, pursuant to Astrue v. Ratliff, 130 S. Ct. 2521,
2522 (2010), EAJA awards are payable to the litigant, not counsel. Next, Plaintiff has submitted

no authority in support of awards based upon the practice of half-hour billing. Indeed, it is

inconceivable that brief tasks, including “[r]eviewed answer filed to complaint” and “[r]eviewed

Order granting Motion for leave to Proceed in Forma Pauperis” each took thirty minutes as each

of these documents is essentially standard. Moreover, block entries, including “[a]ssessed claim

for Federal District Court, had conference with Plaintiff, drafted and filed complaint and

submitted summons to the clerk for service of process”; and “[r]eviewed Transcript, performed

legal research, drafted brief, made edits to brief, and submitted brief on ECF” are not sufficiently

itemized to allow the Court to determine whether a reasonable amount of time was spent on each

task. See Hagan v. MRS Associates, Inc., 2001 WL 531119, at *3-5 (E.D. La. May 15, 2001)

(court reduced total hours recorded by ten percent where time entries contained multiple,

unrelated tasks lumped together and reflected many quarter-hour entries for brief tasks).

Accordingly, the Court agrees with the Acting Commissioner that a 2.5 hour reduction of time is

warranted in this instance.

       THEREFORE, IT IS ORDERED:

       That the Acting Commissioner shall promptly pay to Plaintiff a total of $4,479.30 in

attorney fees for the benefit of counsel for Plaintiff.

       This 22nd day of May, 2019.



                                               /s/ Jane M. Virden
                                               U. S. Magistrate Judge




                                                   2
